IN THE SUPREME COURT OF TEXAS
                                         ══════════
                                           No. 19-0643
                                         ══════════

                   LOS COMPADRES PESCADORES, L.L.C., PETITIONER,

                                                  v.


                 JUAN G. VALDEZ AND ALFREDO TERAN, RESPONDENTS

            ══════════════════════════════════════════
                          ON PETITION FOR REVIEW FROM THE
                COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF TEXAS
            ══════════════════════════════════════════

                                     Argued October 29, 2020

       JUSTICE BOYD delivered the opinion of the Court.

       This case involves a property owner’s liability for injuries its contractor’s employees

sustained while working on the property. A jury found the property owner liable under both

ordinary-negligence and premises-liability theories. The trial court entered judgment for the

employees based on those findings, and the court of appeals affirmed. The property owner

challenges the judgment on the grounds that the employees failed to submit legally sufficient

evidence and failed to obtain jury findings necessary to establish liability, particularly as required

under chapter 95 of the Texas Civil Practice and Remedies Code. In response, the employees

contend that chapter 95 does not apply, the property owner waived some of its arguments, and the

evidence sufficiently supports the jury’s verdict. We hold that chapter 95 applies, but we agree

with the employees that they nevertheless established their claim, and we therefore affirm the court

of appeals’ judgment.
                                               I.
                                           Background

       Juan Valdez and Alfredo Teran were injured while working on the construction of a four-

unit condominium building on South Padre Island. Los Compadres Pescadores, 1 L.L.C., owned

the property and intended to lease the condos as residential apartments. Instead of hiring a general

contractor, Los Compadres hired Luis Martin Torres to manage and supervise the project.

       The sandy nature of the island’s soil required that the building’s foundation be constructed

on concrete pilings buried deep into the ground below. Based on a bid Torres obtained, Los

Compadres contracted Luis Paredes, Jr., d/b/a Paredes Power Drilling, to construct the pilings.

Valdez and Teran were working for Paredes when they were injured.

       The process Paredes used to install the concrete pilings required that he (1) level and

compact fill dirt that had been brought onto the property, (2) drill a hole twenty-five feet deep for

each of the more than twenty required pilings, (3) fill each hole with concrete, and (4) insert long

metal reinforcement rods, commonly known as rebar, into each hole before the concrete dried.

Before Paredes began his work, Los Compadres hired another subcontractor to build a retaining

wall along the back of the property line so that the fill dirt could be added. After leveling and

compacting the fill dirt for the Los Compadres project, Paredes used a crane with a fifty-foot-high

boom and a special drill bit that simultaneously pulled the dirt out and poured the concrete in as

he was drilling, combining the second and third steps into one. After drilling and filling one hole,

he and his crew would insert the rebar into the wet concrete before moving on to the next.




       1
           “The Fishing Buddies.”
                                                     2
       AEP Texas Central Company owned a high-voltage power line that hung about twenty-

two to twenty-four feet above and along Los Compadres’s back property line. Although one of the

poles supporting the power line leaned eight or nine degrees toward the Los Compadres property,

the line remained within AEP’s eight-foot utility easement and met the applicable code

requirements governing its height and location. However, because of the retaining wall along the

back property line and the added fill dirt, the ground level was closer to the power line when

Paredes started drilling than it had been before construction began.

       Paredes knew about the power line, and he told Torres when he bid on the project that

Torres needed to “do something about” it because it was “too close” to the worksite. Torres replied

that he would talk to AEP and “take care of it.” When the time came for Paredes to begin his work,

however, the line remained in place. When Paredes asked Torres about it, Torres told him to “go

ahead” with his work but to start drilling at the front of the property because “it wasn’t clear to see

what was going to be done with that [power] line.” Paredes began the job as Torres instructed, but

warned his crew to stay at least twenty feet away from the line.

       On most similar jobs, Paredes would start drilling holes and pouring pilings at the back of

the property and move toward the front, to limit the number of times he would have to move the

large crane across the compacted fill dirt. At Torres’s instruction, however, he began drilling at

the front of the Los Compadres property and completed about five pilings the first day. On the

second day, Torres told him the power line was still energized and he needed to work around it, so

he completed additional pilings toward the front and sides of the property. On the third day, Torres

told Paredes that the power line would not be de-energized but Paredes needed to continue drilling

because the work had to be done.


                                                      3
        After drilling about three holes that day, Paredes drilled another hole about ten to twelve

feet from the back property line. Paredes drilled and filled that hole at a slight angle to keep the

crane’s boom as far away from the power line as possible, and then got down from the crane to

help his crew insert the rebar. Each piece of rebar was over twenty feet long and weighed over one

hundred pounds, requiring the men to work together to lift and lower it into the concrete. No one

knows exactly what happened to cause the accident, but as Valdez, Teran, Paredes, and another

crew member were lifting the rebar and placing one end into the concrete, the other end contacted

the power line.

        The electricity shot down the rebar, threw the men off their feet, briefly knocked them

unconscious, and caused burns to their hands and feet. The power line snapped, and the rebar was

left leaning on a telecommunications line strung below the power line. Although the power line

carried over seven thousand volts, the lower end of the rebar was already in contact with the

concrete before the higher end contacted the power line, grounding the circuit and likely saving

the men’s lives. After taking a day off, Paredes returned and finished the job. Los Compadres later

paid him to bury conduit along the back property line so that AEP could move the power line

underground.

        Valdez and Teran sued AEP and Paredes for negligence. 2 Paredes filed a cross-claim

against AEP for negligence as well. AEP then joined Los Compadres as a third-party defendant,

arguing that chapter 752 of the Health and Safety Code required Los Compadres to indemnify AEP




        2
          Valdez and Teran also sued Luis Paredes, Sr., d/b/a Paredes Construction Company, who had constructed
the property’s retaining wall before the younger Paredes began compacting the fill dirt. The trial court granted the
elder Paredes and his company summary judgment, and Valdez and Teran do not challenge that decision.
                                                             4
because Los Compadres had violated the Code’s provisions.3 Valdez and Teran then added

ordinary-negligence and premises-liability claims against Los Compadres. 4

         AEP settled with Valdez and Teran before trial but continued to pursue its statutory-

indemnity claim against Los Compadres. The jury found that Los Compadres, Paredes, and AEP

each negligently caused the occurrence but Valdez and Teran did not. The jury also found Los

Compadres liable under a premises-liability theory, specifically finding that Los Compadres

exercised or retained some control over the manner in which the injury-causing work was

performed. The jury assigned 50% of the responsibility for the occurrence to Los Compadres, 25%

to Paredes, and 25% to AEP. The jury found against AEP on its statutory-indemnity claim, finding

Los Compadres did not violate the Health and Safety Code because it was not “responsible for

temporary work, activity or function which made it possible to bring tools, equipment, machines

or materials within six feet of the power lines.” Finally, for pain and mental anguish, the jury

awarded Valdez $150,000 and Teran $83,200.

         After adding prejudgment interest and applying settlement credits, the trial court entered

judgment for Valdez and Teran on the jury’s verdict. Los Compadres appealed, and the court of

appeals affirmed. Los Compadres Pescadores, L.L.C. v. Valdez, 608 S.W.3d 829, 833 (Tex.

App.—Corpus Christi–Edinburg 2019). Los Compadres petitioned this Court for review. We

requested briefs from the parties, and Los Compadres filed a brief arguing that the jury’s findings

and the evidence are insufficient to establish that (A) Torres acted as Los Compadres’s employee


           3
             See TEX. HEALTH & SAFETY CODE § 752.008 (“If a violation of this chapter results in physical or electrical
contact with a high voltage overhead line, the person, firm, corporation, or association that committed the violation is
liable to the owner or operator of the line for all damages to the facilities and for all liability that the owner or operator
incurs as a result of the contact.”).
         4
             Valdez also named Los Compadres’s individual owners as defendants but later nonsuited them.
                                                                   5
or agent, making Los Compadres vicariously liable for Torres’s conduct, (B) Los Compadres had

actual knowledge of the dangerous condition that resulted in the harm, (C) Los Compadres had

control over the work that led to the injuries, (D) Los Compadres failed to warn Valdez and Teran

of a dangerous condition that was not “open and obvious,” or (E) Los Compadres’s conduct

proximately caused their injuries. We granted the petition and now affirm.

                                                II.
                                            Discussion

   Agency

       Valdez and Teran pursued their claims against Los Compadres under the respondeat-

superior theory that Los Compadres is vicariously liable for Torres’s actions. Under this theory,

an entity is vicariously liable for its employee’s or agent’s actions within the scope of employment

or agency because the entity necessarily has the right to control an employee’s or agent’s work.

See Baptist Mem’l Hosp. Sys. v. Sampson, 969 S.W.2d 945, 947 (Tex. 1998). By contrast, an entity

is not vicariously liable for an independent contractor’s actions unless the entity in fact “retains

some control over the manner in which the contractor performs the work that causes the damage.”

Gonzalez v. Ramirez, 463 S.W.3d 499, 506 (Tex. 2015) (per curiam). So to hold Los Compadres

liable for Torres’s actions, Valdez and Teran had to prove that Torres was Los Compadres’s

employee or agent or that Los Compadres in fact retained the right to control Torres’s work. Los

Compadres argues it cannot be liable for Torres’s actions because Valdez and Teran failed to

request or obtain any such finding. Valdez and Teran argue that Los Compadres has waived this

argument and even if it hasn’t, a jury finding was not required because the evidence conclusively

established that Torres was Los Compadres’s agent. We agree with Valdez and Teran.



                                                     6
        1.       Waiver

        Valdez and Teran argue that Los Compadres waived this argument both in the court of

appeals and in this Court. We agree.

        Los Compadres argued in the court of appeals that Valdez and Teran could not recover

under a respondeat-superior theory because they failed to obtain a jury finding on agency. Valdez

and Teran argued (as they do here) that a jury finding was unnecessary because the evidence

conclusively established that Torres was acting as Los Compadres’s agent. See Los Compadres

Pescadores, 608 S.W.3d at 839 n.11.5 The court of appeals held that Los Compadres waived the

argument because it failed to address Valdez and Teran’s contention that the evidence conclusively

established the agency relationship. Id. at 839. Under these circumstances, we cannot conclude

that the court of appeals abused its discretion by finding a briefing waiver. See Nobility Homes of

Tex., Inc. v. Shivers, 557 S.W.2d 77, 83 (Tex. 1977) (affirming judgment when party failed to

challenge a separate and independent ground for recovery).

        Moreover, Los Compadres has not briefed Valdez and Teran’s agency contention in this

Court, nor has it addressed the court of appeals’ holding that Los Compadres waived the agency

argument in that court. Nor did Los Compadres identify the agency issue, even as an unbriefed

issue, in its petition for review. See TEX. R. APP. P. 53.2(f) (requiring a petition for review to “state

concisely all issues or points presented for review”). Los Compadres notes that it “specifically

referenced” the agency issue in its petition for review, but it did so only to argue that the resolution

of that issue does not affect whether chapter 95 of the Civil Practice and Remedies Code applies


        5
          See also TEX. R. CIV. P. 279 (“Upon appeal all independent grounds of recovery or of defense not
conclusively established under the evidence and no element of which is submitted or requested are waived.”); T.O.
Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 222–23 (Tex. 1992) (“Unless the Bank’s affirmative claim is
conclusively established under the evidence, the ground of recovery is waived upon appeal.”).
                                                            7
to this case. It never “specifically referenced” the issue of whether Valdez and Teran are prevented

from arguing vicarious liability because they failed to secure a jury finding. That issue is not fairly

included in the petition’s sole reference to agency. See TEX. R. APP. P. 53.2(f) (“The statement of

an issue or point will be treated as covering every subsidiary question that is fairly included.”).

        We generously construe our rules to avoid finding briefing waiver in this Court. See, e.g.,

Fort Worth Transp. Auth. v. Rodriguez, 547 S.W.3d 830, 849 (Tex. 2018) (“[A]lthough the issue

was presented only briefly in the petition for review, it was nonetheless presented and is therefore

properly before us.”). But the rules “are not meaningless technicalities that we can ignore at will.”

Bradshaw v. Bradshaw, 555 S.W.3d 539, 558 (Tex. 2018). Under these circumstances, we must

agree with Valdez and Teran that Los Compadres waived its argument that their failure to obtain

a jury finding on agency prevents them from holding Los Compadres vicariously liable for

Torres’s conduct.

        2.       Conclusively established

        Even if Los Compadres had not waived its agency argument, we agree with Valdez and

Teran that the evidence conclusively established6 that Torres was Los Compadres’s agent or

employee because Los Compadres retained the right to control the manner in which Torres

performed the work that gave rise to the harmful occurrence. See Limestone Prods. Distrib., Inc.

v. McNamara, 71 S.W.3d 308, 312 (Tex. 2002) (per curiam) (holding that a common-law

determination of whether a person is an employee depends on “whether the employer has the right

to control the progress, details, and methods of operations of the work”).




        6
          See City of Keller v. Wilson, 168 S.W.3d 802, 816 (Tex. 2005) (“Evidence is conclusive only if reasonable
people could not differ in their conclusions . . . .”).
                                                             8
        Paredes testified that although he “worked” for and was paid by Los Compadres, he was

“hired” by Torres, who was “working for” Los Compadres, representing Los Compadres on the

project, and taking orders from Los Compadres. Torres was the only person Paredes had contact

with about decisions regarding the project. Torres was “in charge” of the project; he was the

“superintendent” who supervised Paredes and gave him instructions and directions on what to do.

Although Los Compadres owned the project, its owners never communicated with Paredes; they

communicated only through Torres.

        Los Compadres’s managing owner, Raul Medina, testified at his pretrial deposition that

Torres “was our employee,” but at trial he said he was mistaken about that because Los Compadres

had reported Torres’s compensation using 1099 forms instead of W-2 forms, which suggests he

was an independent contractor.7 But Medina also testified that Los Compadres “hired” Torres and

paid him a salary to work as the project manager and supervisor—a position responsible for

soliciting bids, making sure the job was run timely, making sure all materials arrived at the

worksite, and confirming that the contractors completed their jobs before Los Compadres paid

them. He acknowledged that Los Compadres authorized Torres to sign the project’s building

permit as the “owner” or “agent of the owner.” And Los Compadres’s own expert witness testified,

based on his review of the documents, that Torres “was apparently an employee of” and “acting

on behalf of” Los Compadres.




        7
         See Limestone Prods., 71 S.W.3d at 312 (identifying 1099 reports as a factor to consider when determining
whether worker was an employee or independent contractor); INA of Tex. v. Torres, 808 S.W.2d 291, 294–95 (Tex.
App.—Houston [1st Dist.] 1991, no writ) (holding evidence sufficient to support employee status even though
employer reported payment through 1099s).
                                                            9
       Based on this evidence, we conclude that reasonable jurors could not differ on the

conclusion that Torres acted as Los Compadres’s agent or employee with respect to Paredes’s

work on the condominium project because Los Compadres retained a right to control Torres’s

conduct in that capacity. See City of Keller, 168 S.W.3d at 816. And even if Torres was not an

employee of Los Compadres, the evidence establishes that Torres held himself out as Los

Compadres’s agent. See Ames v. Great S. Bank, 672 S.W.2d 447, 450 (Tex. 1984) (citing Rourke

v. Garza, 530 S.W.2d 794 (Tex. 1975) (noting that when “a principal knowingly permit[s] an agent

to hold herself out as having authority” so that “a reasonably prudent person [is led] to believe that

the agent has the authority she purports to exercise,” the agent “binds a principal as though the

principal herself had performed the action taken”); Biggs v. U.S. Fire Ins. Co., 611 S.W.2d 624

(Tex. 1981); Chastain v. Cooper & Reed, 257 S.W.2d 422 (Tex. 1953)).

       Nor could reasonable jurors differ on the conclusion that, in that capacity, Torres retained

control over Paredes’s work that led to Valdez’s and Teran’s injuries. Although Paredes testified

that Torres was not physically present at the worksite every day, or even on the day of the accident,

Paredes conferred with Torres by telephone to receive instructions, including instructions about

the power line. Torres controlled the work that led to the accident because he initially instructed

Paredes to work from the front of the property to the back and then instructed him to continue

working in the back even though the power line remained energized.

       Because the evidence conclusively established that Los Compadres, acting through Torres

as its agent, controlled the work that led to the accident and injuries, Valdez’s and Teran’s failure

to secure a jury finding on agency does not prevent them from holding Los Compadres vicariously

liable for Torres’s conduct, even if Los Compadres had not waived that argument.


                                                     10
   Chapter 95’s applicability

       In response to the trial court’s premises-liability question, the jury found that Los

Compadres “knew or reasonably should have known” about an unreasonably dangerous condition

yet failed to adequately warn Valdez and Teran of the condition or make the condition reasonably

safe. Under the common law, this finding would make Los Compadres liable for the injuries the

dangerous condition caused. See Ineos USA, LLC v. Elmgren, 505 S.W.3d 555, 561 (Tex. 2016).

Los Compadres contends, however, that the finding is insufficient to support liability here because

chapter 95 of the Civil Practice and Remedies Code applies and required Valdez and Teran to

prove that Los Compadres had “actual knowledge” of the condition, not just that it “reasonably

should have known” about the condition. Id.; see TEX. CIV. PRAC. & REM. CODE § 95.003(2). We

agree with Los Compadres that chapter 95 applies.

       Chapter 95 applies to a claim, counterclaim, cross-claim, or third-party claim (1) for

damages caused by negligence resulting in personal injury, death, or property damage, (2) asserted

against a person or entity that owns real property primarily used for commercial or business

purposes (a property owner), (3) asserted by an owner, contractor, or subcontractor or an employee

of a contractor or subcontractor, and (4) “that arises from the condition or use of an improvement

to real property where the contractor or subcontractor constructs, repairs, renovates, or modifies

the improvement.” TEX. CIV. PRAC. & REM. CODE §§ 95.001, .002; Ineos, 505 S.W.3d at 560–61.

The parties agree that the claims asserted here satisfy the first three requirements, but they dispute

whether the claims arise from the condition or use of an improvement that Paredes, Valdez, and

Teran were constructing, repairing, renovating, or modifying when the injuries occurred.




                                                     11
         We held in Ineos that a claim satisfies the fourth requirement only when the injury results

“from a condition or use of the same improvement on which the contractor (or its employee) is

working when the injury occurs.” Ineos, 505 S.W.3d at 567 (emphasis added). 8 In Ineos, a

petrochemical plant employee was injured when heated gas burst from a furnace pipe on which

the employee was replacing a valve. Id. at 559. We held that the evidence satisfied the fourth

requirement even though the gas leak occurred in a pipe valve near a different but connected

furnace about 200 feet away. Id. at 567. Rejecting the argument that each of the connected furnaces

constituted a separate “improvement,” we held that the furnaces, “though perhaps ‘separate’ in a

most technical sense,” were all part of one single improvement—the “single processing system

within a single plant on Ineos’ property.” Id. at 568.

         Los Compadres argues that the facts here satisfy the statute’s fourth requirement because

the power line was a dangerous condition of the “workplace” on which Valdez and Teran were

working when they were injured. Because the dangerous condition existed on that workplace, and

the rebar that contacted that dangerous condition was part of the foundation being constructed on

the workplace, Los Compadres contends the harm here resulted from a condition of the same

improvement on which Paredes and his crew were working. 9 Based on chapter 95’s express


         8
           Los Compadres appears to argue that we recently overruled Ineos implicitly by holding that chapter 95’s
fourth requirement “requires only that the claim arise from the use of an improvement.” See Endeavor Energy Res.,
L.P. v. Cuevas 593 S.W.3d 307, 311 (Tex. 2019) (emphasis added). This argument misreads our holding in Endeavor.
We held in that case that when a claim “requires proof of two separate negligent acts”—such as a claim for negligent
hiring or negligent entrustment—only one of the two negligent acts must involve the use or condition of the
improvement from which the claim arises. Id. at 311–12. We neither held nor suggested that the harm need not result
from the condition or use of the same improvement on which the employee is working when the injury occurs.
         9
           Los Compadres relies primarily on a factually similar case in which the court of appeals held that overhead
power lines were a condition of a parking lot that constituted the improvement on which the employee was working
when he was electrocuted. See Torres v. Mansell, 518 S.W.3d 481, 491 (Tex. App.—Amarillo 2017, pet. denied). The
court in Torres expressly disagreed with the reasoning and holding in Hernandez v. Brinker International, Inc., 285
S.W.3d 152, 157 (Tex. App.—Houston [14th Dist.] 2009, no pet.) (plurality op.), in which the Fourteenth Court of
                                                              12
language, however, we disagree that the statute’s fourth requirement is satisfied whenever the

injury arises from a dangerous condition of the claimant’s “workplace.”

         A workplace may include several different improvements, and each improvement may

possess numerous conditions. Here, the energized power line hanging over the property was

certainly a condition of the premises that constituted the workplace where the injuries occurred. 10

And, as Los Compadres notes, chapter 95 applies to claims “arising from the failure to provide a

safe workplace.” TEX. CIV. PRAC. & REM. CODE § 95.003; see Del Lago Partners, Inc. v. Smith,

307 S.W.3d 762, 776 (Tex. 2010) (“[P]remises liability encompasses a nonfeasance theory based

on the owner’s failure to take measures to make the property safe.”). But by its express terms,

chapter 95 applies only when the workplace is made unsafe by the condition (or use) “of an

improvement to real property where the contractor or subcontractor constructs, repairs, renovates,

or modifies the improvement.” TEX. CIV. PRAC. & REM. CODE § 95.002(2) (emphases added). For

chapter 95 to apply, it is not enough that a dangerous condition existed on the premises on which

the claimant was working or created an “unsafe workplace.” Instead, the danger must arise from




Appeals held that chapter 95 did not apply because the injury resulted from the dangerous condition of a restaurant’s
roof, a different improvement than the air-conditioning unit on which the claimant was working, even though the unit
was located on the roof.
          We cited Hernandez in Ineos as support for our holding that chapter 95 applies only when the injury results
“from a condition or use of the same improvement on which the contractor (or its employee) is working when the
injury occurs.” Ineos, 505 S.W.3d at 567 (emphasis added). The Torres court reasoned that although we cited
Hernandez for that holding, we did not expressly or impliedly cite Hernandez for its holding that the roof and the air-
conditioning unit in that case were not the “same improvement.” See Torres, 518 S.W.3d at 488–89; Hernandez, 285
S.W.3d at 157.
          10
             The fact that the power line was energized could also qualify as a dangerous condition of the power line.
See, e.g., Sampson v. Univ. of Tex. at Austin, 500 S.W.3d 380, 391 (Tex. 2016) (noting that an electrical cord that was
“frayed with exposed wire that touched Sampson as he walked by, shocking him,” would have been an injury caused
by the “condition” of the cord). But Valdez and Teran were not constructing, repairing, renovating, or modifying the
power line when they were injured, and the power line was not part of the piling, foundation, or building they were
constructing.
                                                              13
the condition (or use) of “an improvement” within the workplace on which the claimant was

working. Id.

       An improvement is any addition to real property, other than fixtures, that can be removed

without causing injury to the real property. Abutahoun v. Dow Chem. Co., 463 S.W.3d 42, 49 (Tex.

2015) (quoting Sonnier v. Chisholm–Ryder Co., 909 S.W.2d 475, 479 (Tex. 1995)). The question

is how broadly to define the “improvement” as chapter 95 uses that term. Ineos, 505 S.W.3d at

568. Each piling Valdez and Teran installed on the premises could constitute an improvement to

the real property. To the extent the pilings were part of the building’s foundation, the foundation

itself, including the pilings, could be considered a single improvement. And in the broadest sense,

the entire condominium building could be considered a single improvement of which the

foundation and its pilings were a part. See id. (holding connected furnaces were part of a single

improvement—the “single processing system within a single plant on Ineos’ property”). Here,

Valdez and Teran were part of a crew that was hired to construct only the pilings, not the

foundation or the building. That fact would suggest that we define the improvement narrowly, to

include only the pilings, because the statute requires that the injury arise from the condition or use

of the improvement that the contractor or subcontractor “constructs, repairs, renovates, or

modifies.” TEX. CIV. PRAC. & REM. CODE § 95.002(2). And, in fact, Paredes and his crew

constructed only the pilings, not the foundation or the building.

       The characterization of the “improvement” is especially difficult in cases alleging failure

to maintain a safe “workplace.” Before Ineos, several courts of appeals reasoned that chapter 95

“does not require that the defective condition be the object of the contractor’s work” as long as the

injury arose from a condition of the “workplace.” See, e.g., Fisher v. Lee & Chang P’ship, 16


                                                     14
S.W.3d 198, 201 (Tex. App.—Houston [1st Dist.] 2000, pet. denied) (“The ladder was an unsafe

part of appellant’s workplace, and his injury arose from the failure to provide a safe workplace.”),

disapproved of on other grounds by Ineos, 505 S.W.3d 555; see also Clark v. Ron Bassinger, Inc.,

No. 07-03-0291-CV, 2006 WL 229901, at *2 (Tex. App.—Amarillo Jan. 31, 2006, no pet.) (mem.

op.) (“[A]lthough the covered skylight opening was not the object of Clark’s work, it was an unsafe

part of his workplace and his injury arose from the failure to provide him a safe workplace.”).

Relying on Torres, Los Compadres argues that “the nature of the workplace must be factored into

the broad definition of improvement.” Torres, 518 S.W.3d at 490. Based on this approach, Los

Compadres contends the entire workplace constitutes the “improvement” on which Valdez and

Teran were working when they were injured.

       We reject that argument because chapter 95’s fourth requirement requires that the injury

arise from a condition (or use) of an “improvement,” an improvement is an “addition to real

property,” and a “workplace”—in the sense Los Compadres uses that term—is not an “addition to

real property.” See Abutahoun, 463 S.W.3d at 49. A workplace, at least as Los Compadres uses

that term, is merely the location in which a worker constructs an improvement. Defining

“improvement” to include the entire workplace would negate the statute’s explicit, limited

applicability to injuries “that arise[] from the condition or use of an improvement to real property.”

TEX. CIV. PRAC. & REM. CODE § 95.002(2) (emphasis added). The question, then, is not whether

the power line was a dangerous condition of the premises or the workplace, but whether it was a

dangerous condition of the improvement on which Valdez and Teran were working when they

were injured.




                                                     15
       We have defined “condition” as “an intentional or an inadvertent state of being.”

Abutahoun, 463 S.W.3d at 49 (quoting Sparkman v. Maxwell, 519 S.W.2d 852, 858 (Tex. 1975)

(holding that whether a new traffic signal caused confusion was a dispute over the signal’s

“condition”)). We have also recognized that items laying on or hanging over real property can

create or constitute a condition of the premises. See, e.g., Sampson, 500 S.W.3d at 390 (holding

dangerous condition was created by “the way the extension cord was positioned over the concrete

retaining wall, resulting in a gap between the ground and the cord”); Univ. of Tex. at Austin v.

Hayes, 327 S.W.3d 113, 117 (Tex. 2010) (per curiam) (holding metal chain hanging across

driveway created a dangerous condition of the “location”); Univ. of Tex.–Pan Am. v. Aguilar, 251

S.W.3d 511, 512 (Tex. 2008) (per curiam) (holding water hose laying across sidewalk created

dangerous condition of the sidewalk). Certainly, an energized power line can create or constitute

a condition of the premises over which it hangs. See Schley v. Structural Metals, Inc., 595 S.W.2d

572, 586 (Tex. App.—Waco 1979, writ ref’d n.r.e.) (holding uninsulated power lines hanging over

road created dangerous condition of the premises).

       But to constitute a condition of the improvement on which Valdez and Teran were working

when they were injured, the power lines had to affect the “state of being” of the pilings they were

hired to construct. See Sparkman, 519 S.W.2d at 858. If, for example, Los Compadres had been

constructing the same, relatively small four-unit condominium building on a large tract and the

power line was located hundreds of yards from the pilings Valdez and Teran were constructing,

the power line might have created a dangerous condition of the premises, but it could not have

constituted a condition of the piling, or even of the foundation, or the building. Whether the power




                                                     16
line constituted a dangerous condition of the piling necessarily depends on the piling’s proximity

to the power line.11

        Here, the evidence establishes that Valdez and Teran were injured while constructing the

piling in an ordinary manner, in accordance with the process Paredes regularly used for such

projects. After drilling a twenty-five-foot hole and filing it with concrete, the crew lifted and raised

a twenty-five-foot rebar to insert it into the hole. After the lower tip of the rebar contacted the

concrete, the upper tip contacted the power line. Before construction began, the power line hung

twenty-two to twenty-four feet above the ground and ten to twelve feet away from the piling hole.

But before Paredes began his work, Los Compadres constructed a retaining wall and added fill dirt

to the property, significantly raising the ground level and decreasing that distance, at least enough

that the rebar was able to contact the concrete and the power line simultaneously.

        If a dangerous condition, by reason of its proximity to an improvement, creates a

probability of harm to one who “constructs, repairs, renovates, or modifies” the improvement in

an ordinary manner, it constitutes a condition of the improvement itself. T EX. CIV. PRAC. & REM.

CODE § 95.002(2). Under these facts—in which the plaintiffs were directly exposed to the

dangerous condition because of its close proximity to the improvement on which they were

working—we conclude that the energized power line created a dangerous condition of the piling

itself. See Jezek v. City of Midland, 605 S.W.2d 544, 547 (Tex. 1980) (holding that a dangerous

condition that is “not . . . confined to the street itself” may constitute a dangerous condition of the


          11
             See, e.g., Sun Oil Co. v. Massey, 594 S.W.2d 125, 128 (Tex. App.—Houston [1st Dist.] 1979, writ ref’d
n.r.e.) (holding presence of energized, uninsulated power lines “close to” oil well on which plaintiff was working
constituted a “dangerous condition”); Hill v. Dall. Ry. & Terminal Co., 235 S.W.2d 522, 526 (Tex. App.—Dallas
1950, writ ref’d n.r.e.) (holding telephone pole’s close proximity to power line created dangerous condition of the
telephone pole); City of Weatherford Water, Light & Ice Co. v. Veit, 196 S.W. 986, 992 (Tex. App.—Fort Worth 1917,
writ dism’d) (same).
                                                            17
street if the condition, “by reason of its proximity to the street,” renders it “not improbable” that

“those using the street in the ordinary manner” will be injured). Chapter 95 therefore applies and

required Valdez and Teran to prove that Los Compadres had actual knowledge of the dangerous

condition and controlled Paredes’s work. See TEX. CIV. PRAC. & REM. CODE § 95.003; Abutahoun,

463 S.W.3d at 51 (explaining that when chapter 95 applies, “the independent contractor’s sole

means of recovery is by satisfying section 95.003”).

   Actual knowledge

       Because chapter 95 applies to Valdez and Teran’s claims, they were required to obtain a

jury finding that “the property owner had actual knowledge of the danger or condition resulting in

the personal injury, death, or property damage and failed to adequately warn.” T EX. CIV. PRAC. &

REM. CODE § 95.003(2). Valdez and Teran did not obtain a jury finding that Los Compadres had

actual knowledge that the power lines were energized. Instead, Question 2 of the jury charge

instructed that Los Compadres was negligent if it “knew or reasonably should have known of the

danger” posed by the power lines.

       Los Compadres objected to Question 2 during the charge conference, arguing that under

chapter 95, “Los Compadres can only be liable if the jury finds that it had actual knowledge of any

danger.” It also submitted a proposed jury charge including a version of Question 2 that required

actual knowledge to hold Los Compadres negligent. The trial court overruled Los Compadres’s

objections.

       Valdez and Teran do not dispute that they did not obtain a jury finding on actual

knowledge. They argue, however, that the evidence conclusively established Los Compadres’s

actual knowledge. See TEX. R. CIV. P. 279 (“Upon appeal all independent grounds of recovery or


                                                     18
of defense not conclusively established under the evidence and no element of which is submitted

or requested are waived.” (emphasis added)); Wilz v. Flournoy, 228 S.W.3d 674, 676–77 (Tex.

2007) (per curiam) (noting that when defendants “failed to obtain a jury finding on their

affirmative claim,” it was “waived on appeal unless they ‘conclusively established’ it”). We agree

with Valdez and Teran.

       “Actual knowledge requires knowledge that the dangerous condition existed at the time of

the accident, as opposed to constructive knowledge[,] which can be established by facts or

inferences that a dangerous condition could develop over time.” Ineos, 505 S.W.3d at 568 (quoting

City of Corsicana v. Stewart, 249 S.W.3d 412, 414–15 (Tex. 2008) (per curiam)). To conclusively

establish actual knowledge, “the evidence must leave ‘no room for ordinary minds to differ as to

the conclusion to be drawn from it.’” Int’l Bus. Machs. Corp. v. Lufkin Indus., LLC, 573 S.W.3d

224, 235 (Tex. 2019) (quoting Triton Oil & Gas Corp. v. Marine Contractors & Supply, Inc., 644

S.W.2d 443, 446 (Tex. 1982)).

       Los Compadres’s managing owner, Raul Medina, testified at trial that when the company

purchased the property, it was aware of the power lines and AEP’s easement along the back of the

property. Medina testified that he did not know if Los Compadres’s project manager and

supervisor, Torres, had communicated with AEP about de-energizing the lines before work began

near them. But based on our holding that Torres was an agent or employee of Los Compadres, any

knowledge Torres had of the status of the line must be imputed to Los Compadres. See La Sara

Grain Co. v. First Nat’l Bank of Mercedes, 673 S.W.2d 558, 563 (Tex. 1984) (“[A] corporation[]

is bound by the knowledge of one of its agents if that knowledge came to him in the course of the




                                                   19
agent’s employment.”) (citing City of Fort Worth v. Pippen, 439 S.W.2d 660, 665 (Tex. 1969);

Wellington Oil Co. of Del. v. Maffi, 150 S.W.2d 60, 63 (Tex. 1941)).

       Paredes testified that “weeks” before the accident, he told Torres that “the lines were too

close . . . in the back.” Torres told Paredes that he would contact AEP and would “take care of the

line.” Torres also told Paredes to begin work on the foundation from the front because the line was

energized and “it wasn’t clear to see what was going to be done with that line.” On the second day

that Paredes, Valdez, and Teran worked on the site, Torres again told Paredes that the line was still

energized, that he was working with AEP about the line, and to “work around it.” On the day of

the accident, Paredes spoke with Torres by phone about the status of the lines. Torres told Paredes

that the line was still energized and would not be de-energized but to “go forward” with the work.

       With this evidence, there can be no reasonable dispute that Torres had actual knowledge

that the power lines were both present and energized, and thus that the “dangerous condition

existed at the time of the accident.” Ineos, 505 S.W.3d at 568 (quoting City of Corsicana, 249

S.W.3d at 414–15). And because Torres was Los Compadres’s agent and his knowledge is imputed

to the company, we agree with Valdez and Teran that the evidence conclusively established Los

Compadres’s actual knowledge of the dangerous condition.

   Control

       Chapter 95 also required Valdez and Teran to establish that Los Compadres exercised

“some control over the manner in which” Paredes performed the work, “other than the right to

order the work to start or stop or to inspect progress or receive reports.” T EX. CIV. PRAC. & REM.

CODE § 95.003; see Ineos, 505 S.W.3d at 561. The jury found that Valdez and Teran satisfied this

requirement, and as we have already held, the evidence conclusively established such control. Los


                                                     20
Compadres argues, however, that this jury answer has no effect because it fatally conflicts with

the jury’s separate finding that Los Compadres was not “responsible for temporary work, activity

or function which made it possible to bring tools, equipment, machines or materials within six feet

of the power lines.”

       A fatal conflict between jury answers exists when one answer would require a judgment in

one party’s favor while another answer would require a judgment in the opposing party’s favor.

USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 509 (Tex. 2018). But a party who claims

that jury answers fatally conflict must raise that objection with the trial court before the court

discharges the jury, so that the court can correct the error by providing additional instructions and

retiring the jury for further deliberations. Id. at 518; see TEX. R. CIV. P. 295. Because Los

Compadres did not object to the jury’s allegedly conflicting answers before the trial court

discharged the jury, it cannot now complain that the conflicting answers undermine the judgment

based on the jury’s verdict.

       In light of the alleged conflict, and despite its failure to raise the conflict before the trial

court discharged the jury, Los Compadres asks that we remand this case for a new trial in the

interest of justice. We have remanded cases in the interest of justice when “one or more parties

‘proceeded under the wrong legal theory,’” Menchaca, 545 S.W.3d at 521 (quoting Boyles v. Kerr,

855 S.W.2d 593, 603 (Tex. 1993)), when “the applicable law has . . . evolved between the time of

trial and the disposition of the appeal,” id. (quoting Nat. Gas Pipeline Co. of Am. v. Justiss, 397

S.W.3d 150, 162 (Tex. 2012)), when we have clarified the law, see id. (citing Hamrick v. Ward,

446 S.W.3d 377, 385 (Tex. 2014)), and when we have overruled our own precedent, see Westgate,

Ltd. v. State, 843 S.W.2d 448, 455 (Tex. 1992) (“The most compelling case for [a remand in the


                                                     21
interest of justice] is where we overrule existing precedents on which the losing party relied at

trial.”). As none of these circumstances exist here, we decline Los Compadres’s request.

    Open and Obvious

         Los Compadres argues it cannot be liable because it had no duty to warn Valdez and Teran

about the power line because the danger the line presented was open and obvious. A danger is

open and obvious when the evidence conclusively establishes that an invitee would have

“knowledge and full appreciation of the nature and extent of danger,” such that “knowledge and

appreciation of the danger are considered as proved as a matter of law.” Adam Dante Corp. v.

Sharpe, 483 S.W.2d 452, 459 (Tex. 1972), abrogated on other grounds by Parker v. Highland

Park, Inc., 565 S.W.2d 512 (Tex. 1978). When the danger is open and obvious, the property owner

generally has no obligation to warn of the danger or make the premises safe, as a matter of law.

Massman-Johnson v. Gundolf, 484 S.W.2d 555, 556–57 (Tex. 1972). 12

         Whether a danger is open and obvious is a question of law determined under an objective

test. Caterpillar, Inc. v. Shears, 911 S.W.2d 379, 383 (Tex. 1995). 13 The question is whether the

danger is “so open and obvious that as a matter of law [the plaintiff] will be charged with

knowledge and appreciation thereof.” Parker, 565 S.W.2d at 516. Under the objective standard,


         12
            See also Gen. Elec. Co. v. Moritz, 257 S.W.3d 211, 215–16 (Tex. 2008) (“[O]ne who hires an
independent contractor generally expects the contractor to take into account any open and obvious premises defects
in deciding how the work should be done, what equipment to use in doing it, and whether its workers need any
warnings.”).
         13
           By contrast, a landowner may also have no duty to warn or make safe if the claimant subjectively had actual
knowledge of the dangerous condition. See Austin v. Kroger Tex., L.P., 465 S.W.3d 193, 203 (Tex. 2015) (“When the
condition is open and obvious or known to the invitee, however, the landowner is not in a better position to discover
it.” (emphasis added)); Culotta v. DoubleTree Hotels LLC, No. 01-18-00267-CV, 2019 WL 2588103, at *3 (Tex.
App.—Houston [1st Dist.] June 25, 2019, pet. denied) (mem. op.) (“These two no-duty circumstances—when a hazard
is known to the invitee and when a hazard is open and obvious—are two sides of the same coin: one focused on the
subjective knowledge of the invitee and the other on what would be reasonably observable to a person exercising
ordinary care under an objective standard.”).
                                                              22
the question is not what the plaintiff subjectively or actually knew but what a reasonably prudent

person would have known under similar circumstances. Tex. Dep’t of Hum. Servs. v. Okoli, 440

S.W.3d 611, 614 (Tex. 2014). To properly apply an objective test, we must consider the “totality

of” the “particular” circumstances the plaintiff faced. State v. One (1) 2004 Lincoln Navigator,

494 S.W.3d 690, 706 (Tex. 2016) (“[A]n objective determination . . . requires an examination of

the totality of the circumstances.”); County of Cameron v. Brown, 80 S.W.3d 549, 558 (Tex. 2002)

(holding sudden darkness was not an open and obvious danger “considering the causeway’s

particular characteristics”).

        Based on the evidence in this record, we agree that the presence of the power line was open

and obvious. In fact, Valdez and Teran both testified that they subjectively knew the power line

ran along the back property line. And to be sure, “there is inherent danger in working around live

wires,” and those engaged to perform such work should be expected to “realize the danger of

accidental contact with the charged line” or “to take reasonable measures to protect themselves.”

Shell Oil Co. v. Songer, 710 S.W.2d 615, 620 (Tex. App.—Houston [1st Dist.] 1986, writ ref’d

n.r.e.); see also Corpus v. K–J Oil Co., 720 S.W.2d 672, 675 (Tex. App.—Austin 1986, writ ref’d

n.r.e.) (“The fact that Sanchez and the other crewmen were not paying attention did not change the

presence of the highline from a reasonably apparent condition into a dangerous condition about

which the occupier of the premises had a duty to warn.”). But we cannot say that under these

particular circumstances, the fact that the power line was energized and thus dangerous was open

and obvious as a matter of law.

        Valdez and Teran both testified that they subjectively did not know or think the line was

energized. Both testified that Paredes never told them whether the lines were energized. In


                                                    23
deposition testimony that the jury heard as part of Los Compadres’s impeachment efforts, Teran

testified that Paredes told them he had contacted the electric company and had “cut off” the power,

and Valdez testified that the lines were “always” de-energized when he worked for Paredes. And

the jury apparently believed this testimony, as it found (applying an objective standard) that Los

Compadres, Paredes, and AEP each negligently caused the accident but Valdez and Teran did not.

        The particular circumstances also include the statutory duties Los Compadres owed under

these facts. As Valdez and Teran note, Chapter 752 of the Health and Safety Code imposed on

those “responsible for the work” a duty to ensure the power line was de-energized before the work

began. TEX. HEALTH & SAFETY CODE § 752.003(b);14 see Nixon v. Mr. Prop. Mgmt. Co., 690

S.W.2d 546, 549 (Tex. 1985) (citing Moughon v. Wolf, 576 S.W.2d 603, 604 (Tex. 1978); Mo.

Pac. R.R. Co. v. Am. Statesman, 552 S.W.2d 99, 102 (Tex. 1977)) (noting that statutes may

“legislatively impose[] a standard of conduct”). Los Compadres disputes that it was the party

“responsible for the work,” but that point is irrelevant to the question of whether the energized

power line presented an “open and obvious danger” to workers like Valdez and Teran, who were

not responsible for the work. The fact that Valdez and Teran could reasonably assume that whoever

was responsible for the work had fulfilled this duty precludes us from holding that, as a matter of

law, the danger was open and obvious.


        14
             Section 752.003(b) provides:

        A person . . . may not begin the work, activity, or function under this section until the person . . .
        responsible for the work, activity, or function and the owner or operator, or both, of the high voltage
        overhead line have negotiated a satisfactory mutual arrangement to provide temporary de-
        energization and grounding, temporary relocation or raising of the line, or temporary mechanical
        barriers to separate and prevent contact between the line and the material or equipment or the person
        performing the work, activity, or function.

TEX. HEALTH & SAFETY CODE § 752.003(b); see also id. § 752.007 (providing for criminal penalties for violations of
chapter 752).
                                                              24
       We conclude that although the presence of the power line was open and obvious as a matter

of law, the fact that it was energized (and thus the dangerous condition it presented) was not. See

Sun Oil, 594 S.W.2d at 128 (“Under the circumstances, the hazard posed by the live power lines

was not obvious despite their visibility, since the location of the lines was only one component of

the danger, the other being that they were charged with electricity.”). Under this evidence, we

conclude that the “obvious nature of the danger was not sufficient to make the premises reasonably

safe as a matter of law.” Austin, 465 S.W.3d at 204.

   Causation

       Finally, Los Compadres argues that no evidence supports the jury’s finding that Los

Compadres’s conduct proximately caused the occurrence because no witness was able to testify

about how the accident actually happened. Valdez, Teran, and Paredes all testified that they felt a

shock and were knocked unconscious as they were lifting the rebar into the poured concrete, but

none could say how, why, or even whether the rebar actually made contact with the power line.

Los Compadres contends that the evidence equally supported a variety of inferences, some of

which would not support the jury’s causation finding.

       Valdez and Teran argue that Los Compadres waived this issue by failing to include it in its

petition for review in this Court. Los Compadres points to a handful of instances in which the

petition uses the word “caused,” but the petition never identifies causation, or even how the

incident occurred, as an issue. Because these questions are not fairly included within the issues the

petition identified, we agree that Los Compadres has waived its request that we review this issue.

See TEX. R. APP. P. 53.2(f).




                                                     25
        But even if Los Compadres had not waived the issue, we do not agree with Los

Compadres’s argument. To prevail on their claims, Valdez and Teran had to establish that Los

Compadres’s negligent conduct was “a substantial factor in bringing about the injuries, and

without it, the harm would not have occurred.” Bustamante v. Ponte, 529 S.W.3d 447, 456 (Tex.

2017). Valdez and Teran argued and established that Los Compadres negligently failed to

adequately warn them that the power line was energized or to make the power line safe by, for

example, ensuring that it was de-energized before Paredes began his work. The evidence

established that the power line snapped at the moment Valdez and Teran were injured, and as Los

Compadres’s expert witness agreed, photos entered into evidence showed a discoloration near the

tip of the rebar that was consistent with its contact with the power line. This constitutes legally

sufficient evidence that Valdez and Teran were injured when the rebar they were holding contacted

the energized power line, and that Los Compadres’s negligent failure to warn or make safe was a

substantial factor in causing that result.

                                                III.
                                             Conclusion

        Although we agree that Chapter 95 applies to Teran and Valdez’s negligence claims against

Los Compadres, we nevertheless conclude that the evidence and jury answers support the

judgment against Los Compadres in this case. We affirm the court of appeals’ judgment.




                                                     _____________________
                                                     Jeffrey S. Boyd
                                                     Justice

Opinion delivered: March 26, 2021


                                                    26